DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
1.	Claims 1, 9 and 23 have been amended. Claims 9-14 and 22-30 are withdrawn. Applicant’s amendments Applicant’s amendments to claim 1 are found sufficient to overcome the 112 2nd paragraph rejection is set forth in the Action dated 10/07/20. However, upon further consideration the following new ground of 112 2nd paragraph is set forth below. 
Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claim 1 stands rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
4.	Claim 1 recites the limitation "the nonvolatile ingredients" in line 14.  There is insufficient antecedent basis for this limitation in the claim.
Election/Restrictions
5.	Claim 1 directed to an allowable process. Applicants are reminded that withdrawn claims 9-14 and 22-30 directed to the article require all the limitations of an allowable claim to be rejoined. It is suggested to amend claims 9-14 and 22-30 to include all the limitations of an allowable claim or cancel 
Applicant(s) are also advised that in the event of rejoining, if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Allowable Subject Matter
6.	The following is a statement of reasons for the indication of allowable subject matter:  Notwithstanding the 112 2nd paragraph rejections set forth above, claims 1, 6-8 and 15-21 are allowable over the cited prior art made of record. Specifically, the cited prior art does not teach the claimed process for preparing a pre-treated low Dk-type glass fabric for the manufacture of a circuit board.
Conclusion
 7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNDA SALVATORE whose telephone number is (571)272-1482.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LYNDA SALVATORE/Primary Examiner, Art Unit 1789